— Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered December 8, 2008, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was convicted of criminal sale of a controlled substance in the fourth degree and was sentenced to a five-year period of probation. She subsequently admitted to violating a condition of her probation and it was revoked. County Court then sentenced defendant to two years in prison, to be followed by two years of postrelease supervision. She now appeals.
Defendant’s sole contention is that the sentence imposed is harsh and excessive. Based upon our review of the record, we disagree. Defendant was given a favorable plea bargain enabling her to avoid exposure to prison, but admittedly failed to abide by the conditions of her probation. In view of this, and given that defendant could have received a greater prison term, we find no extraordinary circumstances nor any abuse of discretion warranting a reduction of the sentence in the interest of justice (see People v Feliciano, 54 AD3d 1131, 1132-1133 [2008]).
Peters, J.P., Malone Jr., Kavanagh, Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.